Case 1:19-cv-10351-WGY Document 42-4 Filed 07/26/19 Page 1 of 4




                       EXHIBIT D
        Case 1:19-cv-10351-WGY Document 42-4 Filed 07/26/19 Page 2 of 4


Wire List                                                2018.10.31. 71�




                                               Joo HyunWook

 4    2013.04.26.                              Joo HyunWook

 5    2013.05.27.             4,000            Joo HyunWook

 6    2013.07.02.             4,000            Joo HyunWook

 7    2013.07.25.             4,000            Joo HyunWook

      2013.08.26.             4,000            Joo HyunWook

      2013.09.24.                              Joo HyunWook

                                               Joo HyunWook

                                               Joo HyunWook

                                               Joo HyunWook




 21   2014.06.30.
Case 1:19-cv-10351-WGY Document 42-4 Filed 07/26/19 Page 3 of 4
Case 1:19-cv-10351-WGY Document 42-4 Filed 07/26/19 Page 4 of 4
